       Case 3:17-cv-01104-VLB Document 70-2 Filed 04/01/19 Page 1 of 2




                                            1
                                    EXHIBIT 1

                           Table of Contents: Exhibits

Exhibit:

                                        Defendant’s Memorandum in Support of
   1. Table of Contents for Exhibits to Defendant's
      its Motion for Summary Judgment

   2. Byrne Offer Letter, at Byrne000010 —11
                                         – 11

   3. Excerpts from the Deposition Transcript of Noel Valis

   4. Excerpts from the Deposition Transcript of Plaintiff Susan Byrne

   5. Department Case Summary, at Byrne003397 —
                                              – 99

   6. Faculty Handbook, July 1, 2014, p. 31, at Byrne000012 —
                                                            – 184

   7. 9/30/13 Adorno E-mail, at BYRNE004813

   8. 10/17/14 Gonzalez Echevarria Letter, at BYRNE008973-74

   9. Excerpts from the Deposition Transcript of Roberto Gonzalez Echevarria

   10. 10/18/14 Byrne Letter, at BYRNE008975 —
   10.10/18/14                               – 77

   11. Byrne APL Proposal, at BYRNE008978 —
                                          – 87

   12. Byrne Recusal Letter, at BYRNE000464-465

   13.Excerpts from the Deposition Transcript of Jack Dovidio

   14.4/13/15
   14. 4/13/15 Adorno Letter, at P1416

   15.Excerpts from the Deposition Transcript of Rolena Adorno

   16. FASTAP Steps for Promotion, at BYRNE012566-574

   17. 3/30/15 Adorno Letter, at BYRNE006632 —
   17.3/30/15                                – 35

   18.Excerpts from the Deposition Transcript of Amy Hungerford

   19.Excerpts from the Deposition Transcript of Howard Bloch

   20. RF External Referee Letter, at Byrne003634-39
                                         1
                                         1
      Case 3:17-cv-01104-VLB Document 70-2 Filed 04/01/19 Page 2 of 2




21. AC External Referee Letter, at Byrne003618-20
21.AC

22. AW External Referee Letter, at Byrne003650-53
22.AW

23. Valis Summary of 2/3/16 Tenure Review Committee Meeting
23.Valis

24. Excerpts from the Deposition Transcript of Giuseppe Mazzotta

25. Valis Summary of 2/9/16 Departmental Vote Meeting, at BYRNE9051-57
25.Valis

                                        – P770
26. Byrne 3/2/16 Appeal Letter, at P755 —

                                               – 9165
27. Byrne 3/8/16 Appeal Letter, at BYRNE009152 —

28. Excerpts from the Deposition Transcript of Benjamin Polak

29. Faculty Review Committee Report, dated 7/25/16

30. 8/23/16 Polak Letter, at P652, attached as Ex. 30
30.8/23/16

31. 11/9/2015 E-mail from Ileana Jara Yupanqui, at BYRNE018980
31.11/9/2015

32. 3/7/16 Offer Letter from UNLV, at BYRNE018999 —
32.3/7/16                                         – 19001

33. 3/24/15 E-mail from Polak, Cooley and Gendler, at P1374
33.3/24/15

34. 3/27/15 E-mail from Office of the Provost, at BYRNE003138
34.3/27/15

35. 3/25/15 Yale Daily News Article, at BYRNE003123-3127
35.3/25/15

36. 4/13/15 Adorno Letter, at BYRNE006209
36.4/13/15

37. RGE Notes dated 2/9/16, at Byrne000377-379

38. Adorno Notes from 2/9/16 Meeting, at BYRNE009059 —
38.Adorno                                            – 61

39. Valis Notes on Ficino Book, at BYRNE009037 —
39.Valis                                       – 49

40. Bloch Notes
40.Bloch

41. FAS Ladder Faculty Promotion Handbook, 017171 —17205
41.FAS                                            – 17205

42.Excerpts from the Deposition Transcript of Jamaal Thomas


4830-4178-8815, v. 1



                                      2
